Citation Nr: 0733765	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty for training from July 
1989 to May 1990.  Records show that she entered Army ROTC at 
the University of Scranton in July 1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2007, the appellant testified at a travel Board 
hearing before the undersigned sitting at the Buffalo RO.


FINDING OF FACT

Cervical stenosis was first manifest during active duty for 
training.


CONCLUSION OF LAW

Cervical stenosis was incurred in peacetime service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for a cervical spine 
disorder.  She testified in June 2007 that she initially 
injured her neck during Army "CC basic camp in 1978" while 
training with a machine gun.  She further testified that she 
was taken to Fort Knox Hospital where x-rays were taken and 
she was treated with muscle relaxants and pain relievers.  
The appellant reported having had continuous discomfort since 
that injury.

Service medical records reflect that, on report of ROTC 
enlistment examination dated June 1986, there were no neck 
complaints.  Neck and spine were described as normal.  A 
September 1989 report of examination shows no neck complaints 
or abnormal cervical spine findings.  An October 1989 
treatment note reflects complaints of stiffness on the left 
side of her neck and numbness radiating down the arm and 
hand.  The impression was left trapezius muscle strain.  
Report of service examination dated January 1992 for 
commission to the National Guard reflects no neck complaints 
or findings for abnormal cervical spine pathology.  An annual 
medical certificate dated and signed October 1995 reflects 
that the appellant reported no current medical problems.

Post service, a cervical spine disorder is first documented 
in private medical records dated August and September 2001.  
Those records show complaints of neck pain with 
radiculopathy, diagnosed as cervical radiculopathy.  Private 
hospital records dated January 2002 show that appellant was 
admitted for anterior cervical diskectomy and fusion at C5-C6 
and C6-C7.  By history, the appellant reported that she 
"first injured her neck during military training in 1979.  
She recovered fine from this, but about 5 years ago she had 
some pain in her right arm that was treated at the VA 
hospital."  The pain reportedly now extended to her neck.

A letter dated July 2006 from M.R., a private neurosurgeon, 
reflects that he reviewed medical records from Fort Bliss 
Army Hospital showing that the appellant was seen for neck 
problems in October 1989, specifically stiffness on the left 
side of her neck and numbness radiating down the arm and 
hand.  Dr. M.R. noted the impression at that time was left 
trapezius muscle strain and he further noted that "radiating 
numbness would be consistent with a pinched nerve in the 
neck."  By history, the appellant had also hurt her neck in 
1979 during military training but stated that she had 
recovered from this.  Dr. M.R. opined that "After reviewing 
her service medical records it is at least as likely as not 
that her current neck condition is due to her military 
service."

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

The Board has been presented with positive service records in 
the nature of a report of radiating pain.  A private examiner 
has correctly noted the historical record, has established 
that radiating pain is consistent with a pinched nerve and 
that it is as likely as not that the current condition is due 
to her service.  There is no contradictory medical opinion.

The Board is under an obligation to base the decision on the 
evidence of record.  Based upon the competent evidence of 
record, service connection for cervical stenosis is 
warranted. 

In view of the favorable decision above, any deficiencies in 
VA's notice and duty to assist obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
are rendered moot.


ORDER

Service connection for cervical stenosis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


